Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Brian Bailey on 03/10/2021. 
Claims
In the application, Claims 1 and 17 have been amended to rectify 112 issues as follows:
Regarding Claim 1, line 10, the existing language:
“occupying a footprint similar to the standard-sized pallet, the air handler assembly comprising:”
Has been amended to:
-- occupying a footprint of the standard-sized pallet, the air handler assembly comprising: -- 
Regarding Claim 17, lines 15-16, the existing language:
“occupying a footprint similar to the standard-sized pallet, the rearward pallet bay having a size similar to the forward pallet bay and sized to receive the air handler assembly.”
Has been amended to:
-- occupying a footprint of the standard-sized pallet, the rearward pallet bay having a size of the forward pallet bay and sized to receive the air handler assembly -- 


Allowable Subject Matter
Claims 1, 10, 17, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of a pallet rack assembly as recited in Claim 1 specifically:
the structural and operative relationship between the pallet rack and the modular air handler assembly received in at least one of the plurality of bays and occupying a footprint of the standard-sized pallet rack, wherein the air handler of the air handler assembly is operated to drive air through the palletized product assembly via the first airflow aperture.
The prior art of record does not teach a modular air handler assembly occupying a footprint of the stand-sized pallet rack and received in a bay to drive air through palletized product assembly via the first airflow aperture.
The art of record fails to render obvious the claimed combination of an air handling assembly as recited in Claim 10 specifically:
the structural and operative relationship between the enclosure including the first airflow aperture, the second airflow aperture, the substantially upright surface, the angled surface, and the air handler.
The prior art of record does not teach an angled surface containing an airflow aperture, wherein the airflow aperture is part of the airflow pathway through which the air is driven by the air handler.
The art of record fails to render obvious the claimed combination of a method of effecting forced-air transfer through palletized product as recited in Claim 17 specifically:
the structural and operative relationship between loading the air handler assembly into the rearward pallet bay, loading the palletized product assembly into the forward pallet bay, and activating the air handler of the air handler assembly to drive the airflow through the palletized product assembly. 
The prior art of record does not teach a modular air handler assembly occupying a footprint of the stand-sized pallet rack and received in a bay to drive an airflow through palletized product assembly via along the airflow pathway.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 03/01/2021, have been fully considered and are persuasive.  The rejections of Claim 17 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
03/02/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746